DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a calculator for…”, “a filter for…” and “a disturbance observer for…” in claims 1 and 11 and “a compensator for…” in claims 1 and 4.
In the interest of furthering prosecution, both the “calculator”, the “compensator”, and the “filter” are being interpreted as a processor or similar device that is capable of carrying out the functions described in the claim limitations. The “disturbance observer” is being interpreted as a sensor that is capable of detecting vibrations or any other type of disturbance described in the claim limitations. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang (US 20140107877; of record in IDS), in view of Sasaki et al. (US 6806667; hereinafter Sasaki).
Regarding Claim 1,
Bang teaches
A system for controlling a traction force of a vehicle (Bang:  Abstract), the system comprising:
…
	a disturbance observer for extracting a primary disturbance by comparing an actual vehicle behavior based on a required torque with a vehicle behavior estimated based on the drive wheel speed using a vehicle behavior model when the vehicle is accelerating; (Bang: Paragraph [0048], [0052]; The controller acts as the disturbance observer as it receives data from multiple equipped units that are controlled by the controller. The actual speed output uses the motor speed but can also include the wheel speed during calculation.) 
	a filter for extracting a secondary disturbance in a preset frequency range from the primary disturbance; (Bang: Paragraph [0032], [0058]-[0059]) 
	…
	a hysteresis circuit for determining whether to compensate for the required torque based on the compensation torque; and (Bang: Paragraph [0049], [0066])
Bang does not teach
	…
	wheel speed sensors mounted on a plurality of drive wheels, respectively, of the vehicle to measure a drive wheel speed;
	…
	a compensator for calculating a compensation torque for cancelling the secondary disturbance; 
However in the same field of endeavor, Sasaki teaches
	…
	wheel speed sensors mounted on a plurality of drive wheels, respectively, of the vehicle to measure a drive wheel speed; (Sasaki: Column 4, Line 63-64)
	…
	a compensator for calculating a compensation torque for cancelling the secondary disturbance; (Sasaki: Column 2, Line 16-24)
	…
	a calculator for calculating a compensated required torque using the required torque and the compensation torque. (Sasaki: Column 2, Line 16-24)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the traction force monitoring system of Bang with the wheel speed sensor and calculations of Sasaki for the benefit of controlling and reducing the amount of vibration present when operating a vehicle. (Sasaki: Column 1, Line 48-56)

Regarding Claim 3,
Bang, in view of Sasaki, teaches
	The system of claim 1, wherein the filter includes at least one of a low pass filter, a high pass filter, or a band pass filter. (Bang: Paragraph [0048])

Regarding Claim 4,
Bang, in view of Sasaki, teaches
	The system of claim 1, wherein the compensator sets a gain based on a road surface inclination when calculating the compensation torque. (Sasaki: Column 3, Line 36-43)
	The motivation to combine Bang and Sasaki is the same as stated for Claim 1 above.

Regarding Claim 5,
Bang, in view of Sasaki, teaches
	The system of claim 1, wherein the hysteresis circuit determines to activate torque compensation control when the compensation torque exceeds a first reference torque. (Bang: Paragraph [0049], [0065], [0089])

Regarding Claim 6,
Bang, in view of Sasaki, teaches
	The system of claim 1, wherein the hysteresis circuit determines to deactivate torque compensation control when the compensation torque is less than or equal to a second reference torque. (Bang: Paragraph [0049], [0064], [0090])

Regarding Claim 7,
Bang, in view of Sasaki, teaches
	The system of claim 1, further comprising: 
	a rate limiter for limiting a rate of change of the compensation torque when compensating for the required torque. (Bang: Paragraph [0049]) 

Regarding Claim 8,
Bang, in view of Sasaki, teaches
	The system of claim 7, 
	wherein the rate limiter sets a rate of change in increase of the compensation torque to a single value in consideration of response characteristics of a motor. (Bang: Paragraph [0065])

Regarding Claim 9,
Bang, in view of Sasaki, teaches
	The system of claim 7, wherein the rate limiter sets a rate of change in decrease of the compensation torque based on at least one of a road surface inclination or a gear step. (Bang: Paragraph [0064], [0066])

Regarding Claim 10,
Bang, in view of Sasaki, teaches
	The system of claim 1, further comprising: 
	a power distributor for controlling the vehicle behavior by distributing the compensated required torque to a motor and an engine, (Bang: Paragraph [0045]; The engine clutch acts as a power distributor between the engine and the wheels.)
	wherein the power distributor preferentially distributes the compensated required torque to the motor. (Bang: Paragraph [0045]; The engine clutch acts as a power distributor between the engine and the wheels.)

Regarding Claim 11, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 13, the claim is analogous to Claim 3 limitations and is therefore rejected under the same premise as Claim 3.
Regarding Claim 14, the claim is analogous to Claim 4 limitations and is therefore rejected under the same premise as Claim 4.
Regarding Claim 15, the claim is analogous to Claim 5 limitations and is therefore rejected under the same premise as Claim 5.
Regarding Claim 16, the claim is analogous to Claim 6 limitations and is therefore rejected under the same premise as Claim 6.
Regarding Claim 17, the claim is analogous to Claim 7 limitations and is therefore rejected under the same premise as Claim 7.
Regarding Claim 18, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.
Regarding Claim 19, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 20, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Sasaki as applied to claims 1, 3-11, and 13-20 above, and further in view of Kim et al. (US 20210178904; hereinafter Kim).
Regarding Claim 2, 
Bang, in view of Sasaki, teaches
The system of claim 1,… 
Bang, in view of Sasaki, does not teach
…wherein a nominal model or an inverse nominal model is used as the vehicle behavior model. 
However in the same field of endeavor, Kim teaches
…wherein a nominal model or an inverse nominal model is used as the vehicle behavior model. (Kim: Paragraph [0040])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Bang, in view of Sasaki, with the models of Kim for the benefit of compensating for torque ripple during vehicle operation. (Kim: Paragraph [0002])

Regarding Claim 12, the claim is analogous to Claim 2 limitations and is therefore rejected under the same premise as Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/16/2022